Title: From George Washington to William Thornton, 20 December 1798
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon Decr 20th 1798

Enclosed is a check on the Bank of Alexandria for five hundred Dollars, to enable Mr Blagden, by your draughts, to proceed in laying in Materials for carrying on my buildings in the Federal City.
I saw a building in Philadelphia of about the same front & elevation that are to be given to my two houses, which pleased me. It consisted also of two houses united, Doors in the centre—a pediment in the roof and dormar window on each side of it in front—skylights in the rear.
If this is not incongruous with rules of architecture, I should be

glad to have my two houses executed in this style. Let me request the favor of you to know from Mr Blagden what additional cost will be. I am—Dear Sir Your Most Obedt Hble Servt

Go: Washington

